NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 10-1105
                                    _____________

                           IN RE: DAVID LEROY BEERS,
                                             Appellant
                                  _____________

                      Appeal from the United States District Court
                              for the District of New Jersey
                            (D.C. Civil No. 3-09-cv-01666)
                      District Judge: Honorable Freda L. Wolfson
                                     _____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 26, 2010

      Before: McKEE, Chief Judge, SLOVITER and RENDELL, Circuit Judges.

                           (Opinion Filed: October 29, 2010)
                                   _____________

                              OPINION OF THE COURT
                                  _____________

RENDELL, Circuit Judge.

      David Leroy Beers appeals from the order of the District Court, which affirmed

the Bankruptcy Court’s denial of the Appellant’s motion for sanctions against Appellees,

Joel Ackerman and Zucker Goldberg & Ackerman, LLC., in pursuing a claim against

Beers’ estate during bankruptcy proceedings , under 28 U.S.C. § 1927. The District

Court upheld the Bankruptcy Court’s determination that Appellees’ conduct did not rise
to the level required to justify sanctions, concluding that the standard for a fee-shifting

sanction requires a finding of bad faith and that the Bankruptcy Court did not err in its

ruling. We conduct a plenary review “in determining whether the District Court erred in

its disposition of [the] appeal from the Bankruptcy Court”. In re Schaefer Salt Recovery,

Inc., 542 F.3d 90, 97 (3d Cir. 2008).

       Beers contends that the District Court erred in concluding that the legal standard

for 28 U.S.C. § 1927 sanctions includes a required element of bad faith. We find no such

error. Both the District Court and the Bankruptcy Court thoroughly reviewed the

applicable law and reasoned appropriately that there is an element of bad faith as part of

the controlling standard. It has been well settled in the Third Circuit that 28 U.S.C. §

1927 requires a finding of four elements for the imposition of sanctions: “(1) multiplied

proceedings; (2) unreasonably and vexatiously; (3) thereby increasing the cost of the

proceedings; (4) with bad faith or with intentional misconduct.” LaSalle Nat’l Bank v.

First Connecticut Holding Group, 287 F.3d 279, 288 (3d Cir. 2002). See Also In re

Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions, 278 F.3d 175, 180 (3d

Cir.2002); Hackman v. Valley Fair, 932 F.2d 239, 242 (3d Cir. 1991); Williams v. Giant

Eagle Markets, Inc., 883 F.2d 1184, 1191 (3rd Cir.1989); Baker Industr. Inc. V.

Cerberus, Ltd., 764 F.2d 204, 208 (3d Cir. 1985). The Bankruptcy Court and the District

Court correctly applied this standard when denying Beers’ motion for sanctions pursuant

to 28 U.S.C. 1927.

       Accordingly, we will AFFIRM the order of the District Court.



                                              2